DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and arguments filed 1/7/21 are acknowledged. Claims 2-5, 10-11, and 16 are cancelled.  New claims 20 and 21 are added. Claims 1, 8, and 13 are amended. Claims 1, 6-9, 12-15, and 17-21 are pending.  Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/17.
Claims 1, 6-9, 12-13, and 17-21 are currently under consideration for patentability under 37 CFR 1.104.

New Objections
Claim Objections
Claim 21 is objected to because the term “PGN” is an acronym and/or abbreviation that should be spelled out upon first occurrence. Appropriate correction is required. 

Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claims 1, 6-9, 12-13, and 17-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 13 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained.
In claim 13, it is unclear if only one reporter gene, or more than one reporter gene is present in the cell line expressing TLR2, TLR4, and NOD2. Claim 19 depends from claim 13 and therefore is also rejected since it does not address the deficiency. 

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to overcome the rejection. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The amendments do not address the issue that remains as indicated above. Therefore the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
The rejection of claims 1, 6-8 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 15-27 of copending Application No. 15/801,854 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of detecting pro-inflammatory contaminants of glucose polymer compositions comprising contacting one or more cell lines with glucose polymer compositions, the method comprising contacting a cell line expressing TLR2 and containing a reporter gene under the control of the TLR2 signaling pathway with a composition comprising glucose polymers, measuring the activity of the reporter gene, detecting the presence of inflammatory contaminants capable of activating TLR2 and triggering an inflammatory reaction. The method may further comprise detection of peptidoglycans, and the reporter gene can be measured with or without substrate. The composition can be for peritoneal dialysis.  The instant claims are further drawn to a method comprising contacting a negative control cell line with the composition and comparing the activity measured in the TLR2 cell line to the negative cell line, with the higher activity of the reporter gene in the TLR2 cell line indicating pro-inflammatory contaminants.  The reporter gene can encode a secreted alkaline phosphatase, wherein the phosphatase can be under the control of an IL-12 p40 minimal promoter fused to five NF-kB and AP-1 binding sites, and is NF-kB inducible. The TLR cell line can be a HEK293 cell line. The instant claims also claim a method of measuring the activity of more than one cell line expressing a TLR, such as TLR4, wherein the TLR4 cell line has a reporter gene.  The method can also comprise a step of filtering the composition comprising glycose polymers with a molecular weight cut off of between 30 kD and 150 kD, and/or treating the composition with mutanolysin prior to incubating 
The copending claims are directed to a kit for measuring peptidoglycans in a sample of glucose polymer comprising a cell line expressing TLR2 and a reporter gene under the control of the TLR2 signaling pathway, the reporter encoding for a fluorescent protein or a protein whose activity can be measured (see claim 12).  The kit is intended for measuring peptidoglycans in a sample of glucose polymer (see specification page 3 and claim 27). The amount of peptidoglycans can be quantified with the kit (see claim 12). The reporter gene can be alkaline phosphatase (see claim 26). The cell line can be the HEK-BLUE hTLR2 cell line, which is the same as the instant disclosure and would therefore meet the limitations of the instant claims (see specification page 3-4). The measurement made with the kit is used to determine pro-inflammatory contaminants in samples for peritoneal dialysis (see page 5-6). The alkaline phosphatase can be SEAP (see pages 6-8). A comparison of the activity can be made with the Null2 cell, which is a cell line that meets the requirements for the negative control cells of the instant claims (see claim 22). 
Regarding the limitations for a concentration of 5 mg/ml to 50 mg/ml, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the measurement using the copending kit to optimize the concentration of glucose polymer that is used for testing in the described method.  Optimization via dilution or concentration may be required for the glucose polymer solution, to arrive at a range of concentrations that would allow both detection and quantitation of the contaminant.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the concentrations of glucose polymer that is tested by the method since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art reference elements provides a prima facie case of obviousness, absent convincing evidence to the contrary.
The copending claims differ from the instant claims in that they are drawn to a kit that can perform the instant method, and in some claims a calibration curve for peptidoglycans is required, along with an internal standard that is an agonist of TLR2.  
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant has requested withdrawal of the application since the instant application has the earlier effective filing date. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. According to MPEP 1490, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. As indicated above, the double patenting rejection is not the only remaining rejection. Therefore the rejection is maintained. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 9, the claims have been amended to recite “quantifying the contaminant using a dose-response curve.” It is unclear if there is a dose response curve performed to test for contaminants, 
Claim 19 recites “a RAW 264.7 cell line that stably expresses a SEAP gene that is induced by NF-kB and activator protein 1 (AP-1) transcription factor.” However, base claim 13 has been amended to require expression of TLR4, NOD2, or each of TLR2, TLR4, and NOD2 in the cell lines. It is unclear which, if any of these proteins are expressed in the cell line. 
Claim 20 recites “wherein the dose-response curve is produced with the same cells, under the same conditions, with increasing doses of contaminants”. It is unclear if the dose response is produced with the test composition, or with a standard amount of contaminants. 
Claim 21 recites “is produced for the cells expressing TLR2 with increasing doses of PGN.”  It is unclear if the PGN is added separately, or is part of the original measurement. Further, it is unclear if the dose response is produced with the test composition, or with a standard amount of contaminants.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        4/9/21


/BRIAN GANGLE/Primary Examiner, Art Unit 1645